Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is responsive to application filed on 7/27/2021, where Applicant amended the claims and canceled claims 5,13,14,22,23,31,32. Claims 1-4,6-12,15-21,24-30,33-36 remain pending.

Response to Arguments
Applicant’s arguments, filed 7/27/21, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4,6-12,15-21,24-30,33-36 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
In reference to claim 1:
Lines 9-10 recite “… interactions between the first node and the second node and between the first node and a first plurality of nodes…”. The wording of this combination is unclear, as it is unknown if the interactions are between “first and second” nodes and “first and plurality” of nodes, or if there are multiple groupings of nodes that the interactions are between;
Lines 10-11 recites “ones of the… provided in a plurality of…”.  It is unclear if this is referring to one node or multiple nodes. Furthermore, the word tenses do not match since “one” and “plurality” are different;
Line 15 recites “ones of…” and is rejected based on the same reasoning mentioned for lines 10-11; and
Line 17 recites “select… a target migration node…”. However it is unclear if this is referring to the source of the migration or the destination of the migration.
Claims 2-4,6-10 are rejected as being dependent upon a rejected base claim.
Claims 10-12,15-21,24-30,33-36 are slight variations of claims 1-4,6-10 and are thus rejected based upon the same rationale.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4,6,8,9,10,15,17-19,24,26-28,33,35,36 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al (US Patent 9537938) in view of Bartfai et al (US Publication20120151061).
In reference to claim 1, Thomas teaches an apparatus to determine a migration recommendation of a service between geographic regions, the apparatus comprising:
a graph generator to generate an interaction graph, the interaction graph including first and second nodes, the first node representative of a first service in a first geographic region, the second node representative of a second service in a second geographic region; (see at least column 5 lines 41-60 and column 6 lines 49-54, teaches a list of data center connections in different regions)
a recommendation engine to: generate an inter-region interaction count, the inter-region interaction count representative of a first count of first network interactions between the first node and the second node and between the first node and a first plurality of nodes, ones of the first plurality of nodes representative of outside services provided in a plurality of geographic regions outside of the first geographic region, (see at least column 5 line 56 – column 6 line 10, 
generate the migration recommendation to migrate the first service to the second geographic region (see at least column 6 lines 29-40, teaches recommending to migrate the virtual desktop).
Thomas fails to explicitly teach generate an intra-region interaction count, the intra-region interaction count representative of a second count of second network interactions between the first node and a second plurality of nodes, ones of the second plurality of nodes representative of inside services provided inside of the first geographic region; and select the first node as a target migration node based on a comparison of the inter-region interaction count and the intra-region interaction count. However, Bartfai teaches optimizing service migrations in a cloud (see Bartfai, at least paragraphs 3-4) and discloses a management module determining intra-cloud network interactions which are inside a region of a cloud service provider infrastructure, and discloses comparing inter-cloud and intra-cloud data to make a determination for migration (see Bartfai, at least paragraph 82 lines 12-28 and paragraph 84 lines 1-10). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Thomas based on the teachings of Bartfai for the purpose of deciding to migrate a service to another location which will improve the efficiency and operation of the migrated service.
In reference to claim 4, this is taught by Thomas, see at least paragraph 28 which teaches determining latency values for services between regions.
In reference to claim 6, this is taught by Thomas, see at least column 1 lines 26-29 and column 6 lines 34,35, teaches real-time communication and latencies. 
In reference to claim 8, this is taught by Thomas, see at least column 1 lines 26-29 and column 6 lines 53-67.
In reference to claim 9, this is taught by Thomas, see at least column 6 lines 49-54, teaches presenting a display list based on latency improvement. 
Claims 10,15,17-19,24,26-28,33,35,36 are slight variations of the rejected claims 1,4,6,8,9 above, and are therefore rejected based on the same rationale.


Claim 7,16,25,34 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US Publication 20160371508) in view of Bartfai et al (US Publication20120151061) in view of Khanchi et al (US Publication 20130286837).
In reference to claim 7, Thomas fails to explicitly teach wherein the latency collector is to determine the latency by smoothing the real-time latencies with a moving average of the real-time latencies. However, Khanchi teaches collection network congestion statistics (see Khanchi, at least paragraphs 7-8), and discloses utilizing a moving average technique for smoothing out the calculated values (see Khanchi, at least paragraphs 55-57).  It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Thomas based on the teachings of Khanchi for the purpose of utilizing normalized latency values when making network management decisions.
Claims 16,25,34 are slight variations of the rejected claim 7 above, and are therefore rejected based on the same rationale.

Allowable Subject Matter
Claims 2,3,11,12,20,21,29,30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form, to overcome the above mentioned rejections, and to include all of the limitations of the base claim and any intervening claims.
Conclusion
For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) Applicant may not introduce any new matter to the claims or to the specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


September 2, 2021

/RAMY M OSMAN/Primary Examiner, Art Unit 2457